Anderson, J.,
after stating the facts as above, delivered the opinion of the court.
In Globe & Rutgers Life Ins. Co. v. Firemen’s Fund Fire Ins. Co., ante 148, 52 South. 454, this court has set at rest in this state the question whether an act, legal in itself, may become illegal, and a ground of action, when accompanied with the malicious purpose to injure the business of another, resulting in such injury — holding the affirmative. The doctrine announced in Payne v. Western, etc., Ry. Co., 13 Lea (Tenn.) 501, 49 Am. Rep. 666, is in conflict with the better-reasoned authorities, and in our judgment unsound. It is true a person has the right to refuse to have business relations with any person whomsoever, whether his refusal is the result of caprice or malice, without laying himself liable to action therefor; but he cannot, from such motives, influence others to the same course, for the purpose of injuring the business of such other. The act and the accompanying motive together constitute the unlawful act. We approve the doctrine declared in Graham v. St. Charles R. Co., 41 La. Ann. 214, 16 South. 806, 21 L. R. A. 416, 49 Am. St. Rep. 366, and other cases along the same line, which are collated (as well as those in conflict) in the notes to Passaic Print Works v. Ely & Walker Fry Goods Co., 62 L. R. A. 707—710.
The court below, therefore, erred in sustaining the demurrer to the declaration and dismissing the suit.

Reversed and remanded.